UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6599



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SEAN BURNETT THOMAS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:05-cr-00526-HMH; 7:06-cv-70010-HMH)


Submitted: August 30, 2007                 Decided:   September 7, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sean Burnett Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sean Burnett Thomas seeks to appeal the district court’s

order denying his motion for reconsideration of the denial of 28

U.S.C. § 2255 (2000) relief.         The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).          A certificate of appealability will

not   issue    absent   “a    substantial    showing     of   the   denial   of   a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).      We have independently reviewed the record and

conclude      that   Thomas    has   not    made   the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED




                                     - 2 -